DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     RESTORATIONS UNLIMTED, LLC, a/a/o KATHLEEN REED,
                        Appellant,

                                      v.

               FLORIDA FAMILY INSURANCE COMPANY,
                            Appellee.

                               No. 4D21-133

                               [April 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Paige Gillman, Judge; L.T. Case No. 50-2019-AP-000064
and 50-2015-CC-012510.

  Scott G. Millard and Kevin Vorhis of the Cohen Law Group, P.A.,
Maitland, for appellant.

   Mihaela Cabulea and Anthony J. Russo of Butler Weihmuller Katz
Craig, LLP; and Nicholas J. Reising, Jr. of Loughren, Doyle and Reising,
P.A., Fort Lauderdale for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.